RYDER, Acting Chief Judge.
Timothy Pough attacks the sentence of adult sanctions imposed by the trial court without its individualized evaluation of the factors enumerated in section 39.059(7)(c), Florida Statutes (1991). The order on appeal contained a marked checklist promulgated from the six criteria specified in the statute. The judge made no oral findings of the criteria at the sentencing hearing. The state concedes error.
[A] trial court must consider each of the criteria of section 39.059(7)(c) before determining the suitability of adult sanctions. In so doing, the trial court must give an individualized evaluation of how a particular juvenile fits within the criteria. Mere conclusory language that tracks the statutory criteria is insufficient.
Troutman v. State, 630 So.2d 528, 531 (Fla.1993).
Accordingly, we reverse and remand for the trial court’s consideration of the reasons justifying adult sanctions and resentencing. We otherwise affirm.
PATTERSON and LAZZARA, JJ., concur.